Citation Nr: 0015954	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,996, to 
include the issue of validity of the debt.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January 1967 to June 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the VA Louisville Regional 
Office's (RO) Committee on Waivers and Compromises (the 
Committee) which denied a waiver of recovery of a $5,996 
overpayment of pension benefits.  

In January 2000, the veteran testified at a Board hearing at 
the Nashville RO, as that office was closer to his home than 
the Louisville RO.  At his hearing, he indicated that he 
would try to submit an amended Financial Status Report in 
support of his claim.  The record was held in abeyance for 30 
days, but the Board received no further submission from the 
veteran.  By April 2000 decision, the Board denied the 
veteran's request for waiver of recovery of a $5,996 
overpayment of pension benefits.  

Thereafter, the RO notified the Board that the veteran had, 
in fact, submitted a Financial Status Report in February 
2000, which, due to an administrative oversight, was not 
forwarded to the Board for consideration in connection with 
the veteran's appeal.  In light of this due process error, 
pursuant to 38 C.F.R. § 20.904(a), the April 6, 2000 decision 
has been vacated.  

In this decision, the Board will address de novo the merits 
of the veteran's appeal, including consideration of the 
additional evidence he submitted.  In addition, the Board 
will consider the inextricably intertwined issue of the 
validity of the debt at issue in this case.  Although the RO 
has not yet addressed this matter, in light of the favorable 
decision below, no prejudice results from the Board's actions 
in this regard.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


FINDING OF FACT

The $5,996 overpayment at issue was created solely due to VA 
administrative error.  



CONCLUSION OF LAW

The $5,996 overpayment of pension benefits is an invalid 
indebtedness.  38 U.S.C.A. §§ 5112(b)(10) (West 1991); 38 
C.F.R. §§ 3.500(b)(2) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that by August 1993 rating 
decision, the RO granted the veteran's claim of service 
connection for post-traumatic stress disorder (PTSD) and 
assigned it a 30 percent rating, effective April 16, 1993.  
Effective August 15, 1994, he was awarded Chapter 31 
benefits, including a subsistence allowance.  

Thereafter, the veteran filed a request for increased rating, 
as well as nonservice-connected pension benefits.  In an 
October 1995 Financial Status Report, he indicated that his 
only source of income was his disability compensation 
benefits, amounting to $261 monthly.  He also indicated that 
he was receiving Chapter 31 benefits, but that they were 
"not dependable because of my health."  

By March 1996 rating decision, the RO increased the 
disability rating for the veteran's PTSD to 50 percent.  
Also, the RO awarded nonservice-connected pension benefits 
effective September 19, 1995.  Apparently overlooking the 
fact that he was in receipt of monthly income from Chapter 
31, in May 1996, the RO notified the veteran that, effective 
October 1, 1995, he would receive pension benefits in lieu of 
compensation benefits, as pension was the greater benefit, 
given his income.  The RO indicated that they had based the 
rate of his pension on a telephone conversation they had with 
him in which he indicated that he "received no source of 
income from September 19, 1995, other than from VA."  

In September 1998, the veteran's VA vocational and 
rehabilitation counselor noticed that the veteran had 
simultaneously been in receipt of a Chapter 31 subsistence 
allowance and nonservice-connected pension benefits.  Under 
applicable criteria, payments of any kind, including under 
Chapter 31 must be counted as income for VA pension purposes, 
unless they are specifically excluded.  See 38 U.S.C.A. 
1521(b); 38 C.F.R. 3.271(a) (1999).  

By October 1998 letter, the RO notified the veteran that his 
benefits had been decreased, retroactively.  The RO explained 
that because he had received a Chapter 31 subsistence 
allowance from October 1996 to April 1998, with consideration 
of this monthly income, his compensation benefits (i.e., a 50 
percent rating for PTSD) had actually been the greater 
benefit.  Thus, the RO indicated that they had adjusted his 
award to pay him VA compensation benefits from November 1, 
1996 to May 1, 1998, after which his pension benefits were 
continued based on no income.  An overpayment of pension 
benefits in the amount of $5,996 resulted from this action.

The veteran thereafter requested waiver of the overpayment, 
claiming that he should not be forced to repay the debt, as 
he bore no fault in its creation.  By March 1999 decision, 
the Committee denied his request for a waiver of the $5,996 
overpayment.  In its decision, the Committee found no 
indication of fraud, bad faith, or misrepresentation of a 
material fact on the part of the veteran.  Moreover, the 
Committee determined that he was not at fault in the creation 
of the overpayment, in that VA failure to offset his pension 
in the amount of his Chapter 31 benefits had been the sole 
cause of the overpayment at issue.  However, the Committee 
determined that the veteran would not experience financial 
hardship in repaying the debt, given his reported income and 
expenses.  In that respect, it was further noted that he had 
recently been awarded a total disability rating based on 
individual unemployability and that his monthly income 
(including Social Security benefits) was now $2,878.  

The veteran appealed the Committee's decision, arguing that 
as he was not at fault in the creation of the overpayment, he 
should not be forced to repay it, regardless of his ability 
to do so.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the issue of the validity of a debt is a threshold 
determination which must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); see also VA O.G.C. Prec. 
Op. No. 6-98, 63 Fed.Reg. 31,264 (1998).

In that regard, the Board notes that under 38 U.S.C. 
§ 5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 
38 C.F.R. § 3.500(b)(2).  As the Court has noted, "[s]tated 
another way, when an overpayment has been made 'by reason of 
an erroneous award based solely on administrative error', the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  See Erickson v. West, No. 98-1542 (U.S. 
Vet. App. May 12, 2000).  Thus, the initial question 
presented on appeal in this case is whether the overpayment 
at issue was due solely to error on the part of VA.  

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2).

In this case, it is undisputed that the overpayment at issue 
resulted solely from an VA administrative error.  In fact, 
the Board observes that in its March 1999 decision, the 
Committee found no fault on the part of the veteran in the 
creation of the overpayment; rather the overpayment was 
attributed solely to VA failure to offset his pension in the 
amount of his Chapter 31 benefits.  There is no indication 
that the veteran knew or should have known of the erroneous 
award, nor is there any indication that the overpayment 
resulted from any act of commission or omission by the 
veteran.  

In conclusion, the Board finds that the erroneous award of 
additional benefits was solely the result of VA 
administrative error, and in effect, void ab initio.  
Erickson, supra.  Thus, the $5,996 pension overpayment was 
improperly created and therefore it may not be assessed 
against the veteran.  Thus, the issue of the veteran's 
entitlement to waiver of recovery of overpayment in 
accordance with the principles of equity and good conscience 
has been rendered moot and requires no further discussion or 
action by the Board.


ORDER

Because the $5,996 indebtedness of pension benefits was 
improperly created, the benefit sought on appeal is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

